DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.            The information disclosure statement filed 5/21/2021 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
3.	Claim 8 is objected to because of the following informalities:  the claim should read “The composition according to . . . “.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 2-3, 5-7, 9, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-3, 5-7, 9, 11 and 13 are rejected because the claim recites a broad concentration range such as “about 15 to 60” and a narrow range of “about 25 to about 60” within the same claims.   The claim would be better understood as separate dependent claims.    

6.         A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Awad, US Patent No. 5,030,323 (hereinafter referred to as Awad) in view of Lostak et al., International Publication No. WO/2016/037814 (hereinafter referred to as Lostak – for citation purposes USPG-PUB No. 2017/0260471 (is being used).  
	Regarding claims 1-2, 4, 6-7 and 12-14, Awad discloses an aqueous cooling lubricant composition (as recited in claim 14) (see Example 2) comprising ammonium iron citrate (one of the metal salts recited in claim 1 and reads on claims 2, 4 and 6) (see Example 2), ammonium bifluoride (inorganic salt as recited in claim 1 and reads on claim 7) (see Example 2), DEQUEST 2010 (etidronic acid – as recited in claims 12-13; see Example 2 and see Claims 1 and 20 and Col. 6/L. 38-44).    

	Lostak discloses an aqueous coating composition (Para. [0032]) comprising water to which is added a mixture of sulfates including ammonium sulfate, iron(II) sulfate and iron(III) sulfate (as recited in claim 1) (Para. [0025]-[0038]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfates of Lostak in the composition of Awad as it would have been a simple substitution of one known element for another in order to obtain predictable results which include enhanced frictional properties.   

	Regarding claims 3 and 5, Awad/Lostak does not explicitly disclose the molar ratio between the two metal salts.  It is the position of the examiner that concentration values are result effective variables and as such can be optimized without undue experimentation.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).
Regarding claim 11, it is the position of the examiner that as the combination of references discussed above read on the claim limitations of claim 1, that the modified composition inherently reads on the limitations of claim 11.  

Claim Rejections - 35 USC § 103
10.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Awad in view of Lostak as applied to claims 1-7 and 11-14 above, and further in view of .
	Regarding claims 8-10, Awad/Lostak disclose all the limitations discussed above.  The combination of references do not, however, explicitly disclose the inorganic salt recited in claims 8-10.  
Mochizuki discloses an aqueous lubricant composition (as recited in claims 1 and 14) (see Title and Abstract) comprising water, a base oil and potassium tripolyphosphate (as recited in claims 8-10) (Para. [0033]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the potassium tripolyphosphate of Mochizuki in the composition of Awad/Lostak in order to enhance seizure resistance and adhesion (Para. [0032] of Mochizuki).  

Conclusion
11.         There were unused X references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771